In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Bangs County, entered August 18, 1972 in favor of defendant Midland Iron Works, upon the trial court’s dismissal of the complaint at the close of plaintiff’s case at a jury trial. Judgment reversed, on the law, and new trial granted as between plaintiff and respondent, with costs to abide the event. The appeal did not present questions of fact. In our opinion, the evidence does not support the trial court’s determination that plaintiff was eontributorily negligent as a matter of law. Rabin, P. J., Munder, Latham, Shapiro and Gulotta, JJ., concur.